FILED
                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA
                                                                                         FEB- 5 2013
                                                                                   Clerk, U.S. District & Bankruptc~
                                                                                   Courts for the District of Columbia

DALE B. ADAMS,                                        )
                                                      )
                       Plaintiff,                     )
                                                      )
       v.                                             )       Civil Action No.
                                                      )
JOHN DOE, et al.,                                     )

                       Defendants.
                                                      )
                                                      )
                                                                              13 0157

                                    MEMORANDUM OPINION

        This matter comes before the court on review of plaintiffs application to proceed in

forma pauperis and pro se civil complaint. The Court will grant the application, and dismiss the

complaint.

        The Court has reviewed plaintiffs complaint, keeping in mind that complaints filed by

pro se litigants are held to less stringent standards than those applied to formal pleadings drafted

by lawyers. See Haines v. Kerner, 404 U.S. 519, 520 (1972). Even prose litigants, however,

must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch, 656 F. Supp. 237,239

(D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires that a complaint

contain a short and plain statement of the grounds upon which the Court's jurisdiction depends, a

short and plain statement of the claim showing that the pleader is entitled to relief, and a demand

for judgment for the relief the pleader seeks. Fed. R. Civ. P. 8(a). The purpose of the minimum

standard of Rule 8 is to give fair notice to the defendants of the claim being asserted, sufficient to

prepare a responsive answer, to prepare an adequate defense and to determine whether the

doctrine of res judicata applies. Brown v. Califano, 75 F.R.D. 497, 498 (D.D.C. 1977).


                                                  1

                                                                                                                         3
       Plaintiff purports to bring a civil rights action under Bivens v. Six Unknown Named

Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971 ), seeking a declaratory judgment,

injunctive relief, and monetary damages. Compl. at 1. The defendant is identified only as "John

Doe," id.   ~   5, and plaintiff"has no evidence of who harmed him," id.   ~   13. Plaintiff"has no

evidence of what a party did to him that he can present to the court," id.     ~   8, nor has evidence of

when, where, why or how a party harmed him, see id.      ~~   9-12. Although plaintiff"can't present

his claims to the court," he asserts that "his complaint is viable as stated." Id.     ~   14. Not so.

       As drafted, the complaint fails to comply with Rule 8(a). The pleading contains neither a

statement regarding this Court's jurisdiction nor a short and plain statement showing that

plaintiff is entitled to relief. Accordingly, the Court will dismiss the complaint. An Order

consistent with this Memorandum Opinion is issued separately.




DATE::(f7~4J/3




                                                   2